ORDER

PER CURIAM
Jerry Ousley appeals from his conviction, following a jury trial, of one count of forcible rape, in violation of Section 566.030, RSMo (2000). Defendant was sentenced to twenty-five years in prison. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. ' ¡
The judgment is affirmed pursuant to Rule 30.25(b). •